NUMBER 13-18-00213-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CARLOS ELIZONDO,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 107th District Court
                          of Cameron County, Texas



                         ORDER ABATING APPEAL
             Before Justices Contreras, Longoria, and Hinojosa
                             Order Per Curiam
       This matter is before the Court because the clerk’s record has not been filed. On

May 2, 2018, the Clerk of the Court notified appellant’s counsel that he had failed to

request the clerk’s record and that unless the request for the clerk’s record and proof of

the request was provided to this Court within ten days from the date of receipt of the letter,
the matter would be referred to the Court for appropriate action.         On May 4, 2018,

counsel advised this Court that he would be filing a motion to dismiss the appeal. As of

this date, the clerk’s record has not been filed and appellant has not filed a motion to

dismiss the appeal.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal

is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine: (1) whether appellant desires to prosecute this

appeal; and (2) if the clerk’s record, or any part thereof, has been lost or destroyed, and

shall make appropriate findings under Tex. R. App. P. 34.5(e), if necessary. Otherwise,

the court shall determine what steps are necessary to ensure the prompt preparation of

a complete clerk’s record, and shall enter any orders required to avoid further delay and

to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of June, 2018.




                                              2